DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                                NO.
12-08-00071-CV
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER,
TEXAS
GLENN EARL SMALLWOOD,      §                      APPEAL
FROM THE 217TH
APPELLANT
 
V.        §                      JUDICIAL
DISTRICT COURT OF
 
FLEETWOOD
TRANSPORTATION
SERVICES,
INC.,
APPELLEE   §                      ANGELINA
COUNTY, TEXAS
                                                                                                                
                                           
MEMORANDUM
OPINION
PER
CURIAM
            Appellant Glenn Earl Smallwood has filed a motion to
dismiss this appeal.  A copy of the motion
has been sent to all counsel of record. 
Because Smallwood has met the requirements of Texas Rule of Appellate
Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed.
            Opinion delivered March 5, 2008.
            Panel consisted of Worthen, C.J.,
Griffith, J., and Hoyle, J.
 
 
 
 
 
 
(PUBLISH)